Citation Nr: 1303019	
Decision Date: 01/30/13    Archive Date: 02/05/13

DOCKET NO.  08-27 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to service connection for residuals of a head injury with seizure disorder.

3.  Entitlement to service connection for a bilateral shoulder disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The Veteran served on active duty from August 1987 to March 1988, May 1989 to January 1996, and October 2004 to January 2006, with additional unverified service in the Army Reserves. 

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  A November 2006 rating decision denied the Veteran's claims of entitlement to service connection for residuals of a head injury with seizure disorder and a bilateral shoulder disability.  A September 2007 rating decision denied the Veteran's claim of entitlement to service connection for a cervical spine disability. 

In July 2012, the Veteran testified via videoconference before the undersigned Veterans Law Judge (VLJ), seated at the Board's Central Office in Washington, D.C.  A transcript of the hearing has been associated with the claims file. 

With respect to the issue of entitlement to service connection for a cervical spine disability, subsequent to the RO's July 2008 Statement of the Case (SOC) as to the issues of entitlement to service connection for residuals of a head injury with seizure disorder and a bilateral shoulder disability, the Veteran filed an August 2008 Substantive Appeal.  At that time, he also discussed his cervical spine disability, denied service connection by the September 2007 rating decision, and his assertion that there had been some confusion with submitted medical evidence.  While the Veteran filed an untimely May 2010 Substantive Appeal subsequent to the March 2010 SOC as to the issue of entitlement to service connection for a cervical spine disability, it is significant that the Decision Review Officer (DRO), in the December 2008 hearing, took testimony on all three issues, entitlement to service connection for residuals of a head injury with seizure disorder, a bilateral shoulder disability, and a cervical spine disability.  The undersigned VLJ also took testimony, in the July 2012 Board hearing, on all three issues.  Thus, the issue of entitlement to service connection for a cervical spine disability has been treated as if it were perfected, and as such, is indeed on appeal.  Percy v. Shinseki, 23 Vet. App. 37 (2009). 

The issue of entitlement to service connection for a bilateral shoulder disability, addressed in the REMAND portion of the decision below, is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A cervical spine disability, characterized at least in part by degenerative disc disease at C5-6, was manifest to a compensable degree within one year of separation from his last period of active service. 

2.  A seizure disorder was incurred during active service. 



CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a cervical spine disability have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1133, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 4.71a, Diagnostic Codes (DCs) 5003, 5010 (2011).

2.  The criteria for entitlement to service connection for a seizure disorder have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1133, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.317, 4.124a, Diagnostic Codes (DCs) 8910, 8911 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants service connection for a cervical spine disability and for residuals of a head injury with seizures.   As this represents a complete grant of the benefits sought on appeal, no discussion of VA's duty to notify and assist is necessary.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). 

Service connection for certain chronic diseases, including arthritis and epilepsies, will be rebuttably presumed if they are manifest to a compensable degree within one year following active service.  38 U.S.C.A. §§ 1112, 1133; 38 C.F.R. §§ 3.307, 3.309.  Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a, DCs 5003, 5010.  DC 8911, which pertains to epilepsy, petit mal, encompasses the criteria in the general rating formula for major and minor epileptic seizures.  Under that general rating formula, a 10 percent rating is warranted for a confirmed diagnosis of epilepsy with a history of seizures.  38 C.F.R. § 4.124a, DCs 8910, 8911.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d 1313, at 1316; Jandreau, 492 F.3d 1372, at 1376-77.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d 1372, at 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

The Veteran asserts entitlement to service connection for a cervical spine disability on the basis that he continually hit his head on the roof of his military vehicle during convoys during active service in Iraq.  

The Veteran's service treatment records currently associated with the claims file are silent for any complaint, treatment, or diagnosis of a cervical spine disability.  However, his private treatment records dated in May 2006 demonstrate that he underwent CT (computed tomography) of the cervical spine that revealed degenerative disc disease at C5-6.  His private and VA treatment records indicate that he has been treated, including surgical fusion of the cervical vertebrae, for his cervical spine disability since that time.

The analysis may be stated briefly.  Arthritis is included in the conditions for which presumptive service connection is available, and the Veteran was diagnosed with degenerative changes of the cervical spine in May 2006, within the one year period after his separation from a period of active service in January 2006.  The Veteran's arthritis was manifest to a compensable degree.  While this presumption is rebuttable, and there is evidence that the Veteran fell off of a garbage truck in May 2006, giving rise to his clinical evaluation and subsequent diagnosis of arthritis, there is no evidence that the Veteran's degenerative changes developed instantaneously as a result of the garbage truck incident.  As such, presumptive service connection for a cervical spine disability is warranted and the Veteran's claim is granted. 

As to the Veteran's claim of entitlement to service connection for residuals of a head injury with seizure disorder, he asserts that he had his first seizure in May 2006, during the presumptive period following his separation from his last period of active service in January 2006.  He asserts that he continually hit his head on the roof of his military vehicle during his service in Iraq.  He reported that since his first claimed seizure, in May 2006, he has had four additional seizures.  

The Veteran first underwent VA examination in September 2006.  At that time, the examiner noted the Veteran's report that he had been "battling against seizures" since returning from Iraq.  The examiner provided recitation of the Veteran's pertinent history, including his May 2006 incident wherein he was on the back of a garbage truck and noticed spots in his vision before beginning to shake violently, falling off the truck and hitting his head; and then waking up in the hospital.  The examiner noted another episode in August 2006 wherein the Veteran was on a garbage truck, and felt lightheaded and had double and triple vision prior to beginning to "jerk" for five minutes and waking up in the hospital.  The examiner reported that multiple electroencephalographies (EEGs) and magnetic resonance imaging (MRIs) failed to reveal any pathology.  The Veteran reported that he never received a blow to the head or lost consciousness during active service.  Neurological examination was normal.  The examiner opined that it was at least as likely as not that the Veteran's episodes noted were primary generalized tonic clonic seizures, and that is was less likely that the Veteran was suffering from psychogenic seizures or pseudoseizures.  However, after review of an additional EEG and MRI conducted after the VA examination, the examiner opined that based upon the multiple normal imaging studies and normal EEGs, the only other reasonable form of study was video EEG monitoring in the hospital; otherwise, it now became less likely than not that his episodes were epileptogenic in origin and a factitious disorder increases in probability.  An additional notation indicates the examiner's opinion that video monitoring is valid, but not necessary; as multiple tests over a significant period of time were all normal.  

The Veteran underwent additional VA examination in July 2007.  At that time, he reported that in April 2007, he had another episode; wherein he felt twitching and moving to the right.  He reported that he sat down, as he was preparing for another seizure, and that he woke up in the hospital.  The examiner noted that the Veteran had what have been described as generalized tonic clonic seizures and is compliant with his anti-seizure medication.  The examiner reported that she had evaluated the Veteran in the past, and others had done so; and that based on the multiple normal studies from a variety of hospitals and analysis by many physicians, she felt that the likelihood of these events not having an organic basis was relatively high.  The examiner reported that the Veteran was to be sent for an interictal PET study after being removed from mediation for one week.  She reported that she also still believed that a video study, discussed at his last VA examination, should be performed if VA was unwilling to accept her September 2006 findings.  An additional notation indicates that she opined that the Veteran's seizure-like episodes may be in fact organically based, however, to conclude such with any medical degree of certainty requires resorting to mere speculation.  

It appears that the Veteran underwent a VA 10-day study in January 2009, and no seizure-like episodes were recorded.

The issue has been complicated by the numerous VA and private treatment records treating and diagnosing the Veteran with a seizure disorder.  The Veteran is in receipt of disability benefits from the Social Security Administration (SSA) for, in part, an epileptic disorder.  However, none of these records contain a discussion of the problem that the Veteran's history of normal studies poses in diagnosing a seizure disorder.  The VA examiner, in July 2006, expressed her concern that the Veteran was being treated with medication for a seizure disorder when she found no such disorder present.  

Thus, despite the RO's attempts to obtain a sufficient VA opinion, the evidence still remains unclear as to diagnosis of a seizure disorder.  Regardless, the Veteran's service in the Southwest Asia theater of operations during the Persian Gulf War raises the issue of whether service connection may be warranted under the provisions of 38 C.F.R. § 3.317. 

VA statutes and regulations provide that service connection is warranted for certain chronic disability patterns based on exposure to environmental hazards experienced during military service in Southwest Asia.  The environmental hazards may have included: exposure to smoke and particles from oil well fires; exposure to pesticides and insecticides; exposure to indigenous infectious diseases; exposure to solvent and fuel fumes; ingestion of pyridostigmine bromide tablets, as a nerve gas antidote; the combined effect of multiple vaccines administered upon deployment; and inhalation of ultra fine-grain sand particles. In addition, there may have been exposure to smoke and particles from military installation 'burn pit' fires that incinerated a wide range of toxic waste materials.

The chronic disability patterns associated with these Southwest Asia environmental hazards have two distinct outcomes.  One is referred to as "undiagnosed illnesses" and the other as "diagnosed medically unexplained chronic multisymptom illnesses" that are without conclusive pathophysiology or etiology.  Examples of these medically unexplained chronic multi-symptom illnesses include, but are not limited to: (1) chronic fatigue syndrome, (2) fibromyalgia, and (3) irritable bowel syndrome.  A "medically unexplained chronic multisymptom illness" is defined under § 3.317(a)(2)(ii) as a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  However, diseases of "partially explained etiology," such as diabetes or multiple sclerosis, are not considered by VA to be in the category of medically unexplained chronic multisymptom illnesses.

Additionally, signs and symptoms that may be manifestations of both undiagnosed illnesses or diagnosed medically unexplained chronic multi-symptom illnesses include, but are not limited to: (1) fatigue; (2) signs or symptoms involving the skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurological signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the upper or lower respiratory system; (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.

In this case, as mentioned above, the claims file includes evidence showing that the Veteran has suffered from seizures and is on anti-seizure medication.  The VA examiner stated that the Veteran's seizure-like episodes may be in fact organically based, however, to conclude such with any medical degree of certainty requires resorting to mere speculation.  In any event, there are objective indications of record showing that the Veteran has suffered from seizures since May 2006, shortly after his separation from service.  These seizures are manifest to a compensable degree, and in the absence of a confirmed diagnosis, constitute neurological signs or symptoms and or neuropsychological signs or symptoms of an undiagnosed illness.  As such, service connection for a seizure disorder is warranted and the Veteran's claim is granted. 


ORDER

Service connection for a cervical spine disorder is granted.

Service connection for a seizure disorder is granted.


REMAND

Additional development is needed prior to further disposition of the claim of entitlement to service connection for a bilateral shoulder disability. 

The Board observes that the most recent VA treatment records are dated in November 2009.  There is no indication that the Veteran has ceased VA treatment.  Because VA is on notice that there are additional records that may be applicable to the Veteran's claim and because these records may be of use in deciding the claim, these records are relevant and should be obtained.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

A May 2006 electronic mail message indicates that the Veteran's service treatment records from his last period of active service, dated from October 2004 to January 2006, were unavailable.  No further inquiries appear to have been made as to these outstanding military records.  Further, the Veteran has submitted one page of his Medical Board proceedings, conducted in March 2009.  The Board thus seeks the Veteran's outstanding military records.  

As to the Veteran's claim of entitlement to service connection for a bilateral shoulder disability, he asserts that such is related to his in-service complaints of bilateral shoulder pain.  Indeed, his service treatment records dated in as early as November 1990 demonstrate his complaints of right shoulder pain.  In April 1994, he was diagnosed by MRI with right mild acromioclavicular impingement.   In March 1995, he complained of left shoulder pain and was not diagnosed with any left shoulder disorder.  His VA treatment records demonstrate that in June 2008, he was diagnosed with left scapulothoracic dyskinesia and instability and left rotatory cuff tendinosis.  While the Veteran's VA and private treatment records currently associated with the claims file appear to be silent for a diagnosis of a right shoulder disability, the Veteran asserted, at his July 2012 Board hearing, that he was treated with cortisone shots at a VA facility for a right shoulder torn muscle.  Layno, 6 Vet. App. 465, at 470.  On remand, the Board seeks a VA opinion as to the current nature and etiology of any bilateral shoulder disability.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Robinette, 8 Vet. App. 69. 

Lastly, the VCAA notice letter sent to the Veteran in August 2006 appears to be incomplete; thus, he should be provided with a new letter.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter informing him about the information and evidence not of record (1) that is necessary to substantiate his claim for service connection for a bilateral shoulder disorder; (2) that VA will seek to obtain; and (3) that he is expected to provide.

2.  Obtain and associate with the Veteran's claims file his VA treatment records maintained by the VA Medical Centers (VAMCs) in Cleveland, Ohio, and Ann Arbor, Michigan, dated from November 2009 to the present.  Make as many requests for these records as are necessary to comply with VA regulations, and appropriately notify the Veteran if no such records are found. 

3.  Obtain and associate with the Veteran's claims file any outstanding treatment records maintained by the military, specifically to include his service treatment records dated during his last period of active service, from October 2004 to January 2006; as well as any Reserves records dated after January 2006, specifically to include his March 2009 Medical Board.  Make as many requests for these records as are necessary to comply with VA regulations, and appropriately notify the Veteran if no such records are found. 

4.  Upon receipt of all additional records requested in the preceding action paragraphs, schedule the Veteran for an appropriate VA examination of his shoulder.  The claims file, including a complete copy of this remand, must be made available to and reviewed by the examiner.  The examination should include any necessary diagnostic testing or evaluation.

The examiner must provide all pertinent diagnoses related to the Veteran's bilateral shoulders and specifically provide an opinion as to whether it is at least as likely as not (50% or greater probability) that any current bilateral shoulder disability had its clinical onset during active service or is related to any in-service disease, event, or injury, including his in-service bilateral shoulder pain and right shoulder mild acromioclavicular impingement. 

The examiner must provide a comprehensive report, including complete rationales for all conclusions reached. 

5.  Next, review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry. 

6.  Finally, after ensuring any other necessary development has been completed, readjudicate the Veteran's claim, considering any additional evidence added to the record.  If any action remains adverse to the Veteran, provide him and his representative with a Supplemental Statement of the Case (SSOC) and allow an appropriate opportunity to respond thereto.  Thereafter, return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.       §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


